Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 4, 2021

                                    No. 04-20-00119-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

                                     Nadine REALME,
                                         Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI14297
                        Honorable Rosie Alvarado, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

     The Court has considered appellant’s motion for en banc reconsideration. The motion is
DENIED.




                                                  _________________________________
                                                  Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court